LEVINE, J.
Epitomized Opinion
December 19, 1919, P. Healey was employed by Ship Building Co. as laborer and on December 27 he was injured, but continued to work for Company until January 10, 1920, when he ceased working, and died shortly thereafter. His widow, M. Healey, applied to Industrial Commission for compensation. On April 6, 1921, Industrial Commiss on denied compensation on ground that proof failed to establish that death was caused by injury recen a December 27. April 22, M. Healey filed notice of appeal and May 10 petition was filed in Cuyahoga Common Pleas. In December, 1922, M. Healey, finding that Company was self insurer, filed an amended petition naming Ship Building Co. as defendant and dismissed as to Industrial Commission. At the trial in Common Pleas, Ship Builam^| Co. objected to introduction of any oral testimonj^B Objection was sustained, the court arrested th^ testimony from the jury and entered judgment for defendant.
GC. 1465-90 was amended subsequent to Healey’s appeal to Common Pleas to provide that on appeal from Industrial Commission the court or jury shall "decide the case upon the evidence contained in record of Industrial Commission and no other evidence. Before this amendment, oral testimony was admissible on appeal. GC, 26 provides that wherever a statute is repealed or amended such repeal or amendment shall not effect pending actions, civil or criminal. The Court of Appeals in reversing judgment held:
1. An appeal from the Industrial Commission is a cause of action or proceeding within the meaning of GC. 26. 770S. 474.
2/ GC. 1465-90 which as amended limits the trial to a consideration of evidence contained in transcript certified and furnished by Industrial Commission does not apply to causes of action or proceeding-pending in Common Pleas Court before or at time the same became a law.